Citation Nr: 1118114	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  07-34 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Whether the Veteran's claims for service connection for a skin disorder and a disorder characterized by joint pains constitute new claims pursuant to Boggs v. Peake, 520 F.3d 1330 (2008).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1984 to August 1992.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Huntington, West Virginia.  In a March 2009 decision, the Board denied the Veteran's petition to reopen his claims for service connection for a skin rash and for joint pains on the basis that no new and material evidence was received.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In a July 2010 decision the Court affirmed the Board's decision that no new and material evidence was received, but remanded the claims for a determination of whether they were new claims under Boggs v. Peake, 520 F.3d 1330 (2008).  The case is now under the jurisdiction of the RO in Pittsburgh, Pennsylvania.

In accordance with the Court's instructions, the appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In a July 2010 decision, the Court instructed that VA consider whether the Veteran's claims for service connection for a skin rash and for joint pains constituted new claims pursuant to Boggs v. Peake, 520 F.3d 1330 (2008) in light of the fact that the evidence showed that the Veteran had obtained diagnoses of dermatofibroma of the right shoulder, non-specific dermatitis of the left thigh, and osteoarthritis, subsequent to the adjudication of his original claim.  In Boggs, the Court held, "that the "factual basis" of a claim for purposes of 38 U.S.C. § 7104(b) is the veteran's disease or injury rather than the symptoms of the veteran's disease or injury."  In accordance with the Court's instructions, the Veteran's claims must be remanded so that it can be determined whether they constitute new claims pursuant to Boggs, and, if so, for initial adjudication of those claims.

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should determine whether the Veteran's claims for service connection for a skin disorder and a disorder characterized by joint pains constitute new claims pursuant to Boggs v. Peake, 520 F.3d 1330 (2008).  If it is determined that they do constitute new claims, rather than claims to reopen, then the RO should adjudicate the new claims on the merits.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


